Citation Nr: 0720516	
Decision Date: 07/10/07    Archive Date: 07/18/07

DOCKET NO.  06-00 808	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


WITNESSES AT HEARING ON APPEAL

Appellant and Friend


ATTORNEY FOR THE BOARD

D. Johnson, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1965 to 
December 1968.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2004 decision rendered by the 
Philadelphia, Pennsylvania Regional Office (RO) of the 
Department of Veterans Affairs (VA), which denied a claim of 
entitlement to service connection for PTSD.

A video-conference hearing was held before the undersigned 
Veterans Law Judge in March 2006.  A transcript of the 
hearing is of record.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled 
by information provided to the veteran in letter from the RO 
dated in July 2004.  This letter notified the veteran of VA's 
responsibilities in obtaining information to assist the 
veteran in completing his claim, identified the veteran's 
duties in obtaining information and evidence to substantiate 
his claim, and requested that the veteran send in evidence in 
his possession that would support his claim.  (See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a), Quartuccio v. Principi, 
16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 
103, 110 (2005), reversed on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006); Mayfield v. Nicholson, 20 Vet. App. 537 
(2006)).

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims 
(hereinafter "the Court") issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which discussed the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  As this 
case is being remanded for another matter, the RO now has the 
opportunity to correct any defects in VCAA notice previously 
provided to the veteran. 

The veteran served in Vietnam from July 1968 to December 
1968; and received a Combat Infantry Badge (CIB).  He 
contends he is entitled to service connection for PTSD due to 
combat-related stressors alleged to have occurred during his 
Army service.  

The claims file contains VA outpatient treatment records 
dated between May 2004 and July 2004.  These records show no 
treatment for PTSD.  The veteran underwent a VA examination 
in July 2004 and it was determined that he did not meet the 
DSM-IV criteria for post-traumatic stress disorder.  

During a hearing in March 2006, the veteran testified that he 
had been receiving treatment at a VA medical facility (VAMC) 
since July 2004; and had currently been diagnosed with PTSD.  
The veteran and his witness also testified that his symptoms 
of PTSD have increased.  The veteran indicated that he has 
dreams about his service in Vietnam.  His witness, who was 
also his girlfriend, stated that the veteran yells a lot in 
his sleep and scares her.  She indicated that when the 
veteran is awakened from sleep he is very scared and is not 
immediately aware of who she is.  The witness also noted that 
loud noises "worry" the veteran.  The veteran explained 
that this included hearing shots and fireworks being set off.  
Finally, the veteran indicated that he has difficulty 
communicating his symptoms and fears to his physician at the 
VAMC because she is of Vietnamese descent and reminds him of 
his Vietnam military experiences.

The claims file does not presently contain the recently 
identified VA outpatient treatment records.  The Board notes 
that all VA medical treatment records of the veteran are to 
be considered part of the record on appeal since they are 
within VA's constructive possession.  These records must be 
considered in deciding the veteran's claim.  See Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992); see also 38 C.F.R. § 
3.159(c)(2) (2006).  

In addition, the Board notes that most recent VA examination 
for PTSD was in July 2004, three years ago; and the veteran 
has testified that he has received a diagnosis of PTSD since 
then.  The duty to assist may require "the conduct of a 
thorough and contemporaneous medical examination, one which 
takes into account the records of prior medical treatment, so 
that the evaluation of the claimed disability will be a fully 
informed one."  See Green v. Derwinski, 1 Vet.App. 121, 124 
(1991).  

Therefore, while the Board regrets the additional delay 
additional development, which includes a VA medical 
examination, is warranted before a decision can be rendered.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO is to provide the veteran a 
corrective VCAA notice under 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b), that 
includes an explanation as to the 
information or evidence needed to 
establish a disability rating and 
effective date for the claims(s) on 
appeal, as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

2.  The AMC/RO should contact the veteran 
and obtain the names and addresses of all 
medical care providers, VA and non-VA that 
treated him for PTSD since July 2004.  
After the veteran has signed the 
appropriate releases, those records should 
be obtained and associated with the claims 
folder.  Specific inquiries should be made 
of the Wilkes-Barre VAMC in Pennsylvania.

All attempts to procure records should be 
documented in the file.  If the RO cannot 
obtain records identified by the veteran, 
a notation to that effect should be 
inserted in the file.  The veteran is to 
be notified of unsuccessful efforts in 
this regard, in order to allow him the 
opportunity to obtain and submit those 
records for VA review.  

3.  The veteran should undergo a VA 
psychiatric examination to clarify whether 
he currently has PTSD related to stressors 
during his combat service.  All indicated 
tests and studies should be performed, and 
all clinical findings should be reported 
in detail.  It is essential that the 
claims file be provided to the 
psychiatrist for review in conjunction 
with the examination, together with a copy 
of this remand.  The examination report is 
to reflect whether such a review of the 
claims file was made.

A diagnosis of PTSD under DSM IV criteria 
should be made or ruled out.  If PTSD is 
diagnosed, the psychiatrist should 
identify the in- service stressor(s) 
supporting the diagnosis.  If PTSD is not 
diagnosed, the examiner should explain why 
the diagnosis was not made.  Adequate 
reasons and bases for any opinion rendered 
must be provided.

4.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address where 
the notice was sent must be associated 
with the claims folder.  The veteran is to 
be advised that failure to report for a 
scheduled VA examination without good 
cause shown may have adverse effects on 
his claim.

5.  Thereafter, the claims file must be 
reviewed to ensure that all of the 
foregoing requested development has been 
completed.  After undertaking any further 
development deemed essential in addition 
to that specified above, the claim of 
entitlement to service connection for PTSD 
disorder must be readjudicated.

6.  If the benefit sought on appeal 
remains denied, a Supplemental Statement 
of the Case should be provided to the 
veteran.  After he has had an adequate 
opportunity to respond, the appeal should 
be returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
K. Osborne
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



